Citation Nr: 1445424	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  09-14 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1958 to July 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In September 2009, the Veteran and his spouse presented testimony before a Decision Review Officer at the RO, and a transcript of this hearing has been associated with the record. 

This matter was previously before the Board in January 2013.  The Board notes that when its remand orders are not complied with, it errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board's January 2013 remand asked the RO to provide the Veteran with the opportunity to identify additional treatment providers and to provide the Veteran with an orthopedic examination.  The Board finds that there has been effective compliance with its remand instructions.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance.)

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his files on the "Virtual VA" system and the VBMS system to insure a total review of the evidence. 


FINDING OF FACT

The weight of the probative evidence is against a finding that a current bilateral knee disability is related to the Veteran's active service.



CONCLUSION OF LAW

A bilateral knee disability was not incurred in or aggravated by active service, and a relationship between a bilateral knee disability and active service may not be presumed.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed in this decision.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by a letter in April 2008.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  The Veteran's service medical records, private treatment records, and records from the Social Security Administration have been obtained, to the extent available.   There is no indication that the Veteran has received any VA treatment for his knees. 

The Veteran was also provided with a VA examination in January 2013.  The VA examiner reviewed the Veteran's claim file, past medical history, recorded the Veteran's current complaints and history, conducted an appropriate evaluation, and provided an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The January 2013 VA examination report is therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

In April 2009, the Veteran requested a hearing before a member of the Board; however, in September 2009, the Veteran withdrew his request for a hearing.  

Under these circumstances, the Board considers the Veteran's request for a hearing to have been withdrawn.  38 C.F.R. § 20.702(d) (2013).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection

In general, service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  Additionally, arthritis is a chronic disease and service connection may be established based on a continuity of symptomatology.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Furthermore, service incurrence will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

The medical evidence shows that the Veteran has been diagnosed with degenerative arthritis of the bilateral knees, and he underwent a bilateral total knee arthroplasty in February 2000.  With respect to an in-service event, disease, or injury, the Veteran's service treatment records are silent for any complaints, treatment, or diagnoses relating to his knees, and the Veteran's separation examination found his lower extremities to be normal.  Additionally, the Veteran specifically and consistently denied experiencing swollen or painful joints, cramps in his legs, arthritis, or "trick" or locked knee on his in-service Reports of Medical History.  The Veteran has stated, however, that he experienced knee problems in service due to experiences such as taking long hikes, climbing into tanks, and jumping out of helicopters.  The Veteran is competent to describe his in-service experiences, and despite the lack of in-service treatment, the Board finds that the Veteran experienced the in-service events that he describes.  

The remaining issue, then, is whether there is a nexus, or connection, between the Veteran's in-service experiences and his current bilateral knee disability.  

Regarding medical evidence of nexus, the medical evidence indicates that the Veteran underwent his first post-service medical treatment for a bilateral knee condition in 1999.  At that time, the Veteran indicated that he had experienced bilateral knee pain for the last 15 years (or, the Board notes, since approximately 1984) that had worsened over the preceding year.  The Veteran underwent a VA examination in January 2013, at which time the examiner opined that the Veteran's bilateral knee disability was less likely than not incurred in or caused by the Veteran's claimed in-service experiences.  The examiner acknowledged the possibility that the Veteran's in-service experiences such as jumping from helicopters could lead to degenerative joint disease.  Despite this acknowledgement, the examiner noted that there was no evidence of a service-connected injury in the Veteran's service treatment records, and the examiner further observed that there was no evidence of a chronicity of treatment following the Veteran's discharge from service.  

To the extent that the Veteran believes that his bilateral knee disability is related to his service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  VA provided the Veteran with an examination based in part on the competency of those observations.

Lay persons are also competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of a bilateral knee disability, the issue of causation of such a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's bilateral knee disability is related to his service, the Board ultimately affords the objective medical evidence of record, which is against finding such a connection, with greater probative weight than the lay opinions.  

The Board has also considered whether the Veteran has presented a continuity of symptomatology associated with his bilateral knee disability, and it finds that he has not done so.  There is no medical evidence of record suggesting that the Veteran was treated after service for a bilateral knee disability until 1999, or approximately 39 years after separation from service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition now raised).  This fact is not dispositive on its own, but it is a factor that weighs against the Veteran's claim.  The Veteran did report seeking treatment from his family doctor between 1962 and 1965, but even then there is a significant gap between that treatment and the Veteran's assertion in 1999 that his knees had bothered him for approximately 15 years, or since 1984.  During his September 2009 hearing before DRO personnel, the Veteran and his spouse stated that he had experienced knee pain since the time he left active service.  In evaluating the weight to be afforded these two different accounts, the Board places little probative weight on the recent lay assertions that the Veteran's symptoms began soon after service and continued since that time, given the Veteran's contradictory prior statement to care providers that his symptoms began some 24 years after separation from service.

Additionally, it is noted that while the Veteran asserts that he experienced knee pain in service, the fact remains that he specifically denied any knee problems on a medical history survey completed in conjunction with his separation physical.  Of note, the Veteran did report having several conditions including foot trouble, appendicitis, and eye trouble, but denied a "trick" or locked knee.  Given the Veteran's willingness to report problems on this survey that were bothering him at that time, the Board believes that if he was in fact experiencing knee problems at that time he would have reported them, and failure to do so is strong evidence that he was not in fact experiencing such problems.  This document is also given considerable weight as it was recorded contemporaneously with the Veteran's separation from service, and not recollected years later.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran). 
 
Thus, while the Board has considered the lay contentions that the Veteran experienced bilateral knee problems soon after service, the Board finds that the weight of the evidence does not support a finding of continuous symptoms since active duty.  Instead, the Board finds that the Veteran's allegations of continuity of symptomatology are not credible, and the medical nexus element cannot be met via a continuity of symptomatology.  Furthermore, the Board finds that arthritis of the bilateral knees was not shown within one year following separation from service, or for many years after service.  Therefore, presumptive service connection is not warranted.

The Board acknowledges that VA is statutorily required to resolve reasonable doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  However, the Board finds that the preponderance of the evidence is against the claim.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a bilateral knee disability is denied.


____________________________________________
	MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


